                Case 13-11952-KJC   Doc 1825-3   Filed 02/15/19   Page 1 of 8



                                       EXHIBIT II

                                     Proposed Order




01:24118343.1
                          Case 13-11952-KJC             Doc 1825-3        Filed 02/15/19        Page 2 of 8



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

         ------------------------------------------------------x
         In re                                                 :      Chapter 11
                                                               :
                                        1
         Rural/Metro Corporation,                              :      Case No. 13-11952 (KJC)
                                                               :
                           Reorganized Debtor.                 :
                                                               :
         ------------------------------------------------------x      Re: Docket No. ____

                      ORDER SUSTAINING REORGANIZED DEBTOR’S SIXTEENTH
                    OMNIBUS (NON-SUBSTANTIVE) OBJECTION TO CLAIMS PURSUANT
                        TO § 502(b) OF THE BANKRUPTCY CODE, BANKRUPTCY
                            RULES 3003 AND 3007, AND LOCAL RULE 3007-1

                    Upon the Reorganized Debtor’s Sixteenth Omnibus (Non-Substantive) Objection to

         Claims Pursuant to § 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and

         Local Rule 3007-1 (the “Objection”);2 and the Court having considered the Objection, the

         Disputed Claims listed on Exhibits A and B attached hereto, and any responses thereto; and upon

         the Declaration of Sven Johnson in Support of the Reorganized Debtor’s Sixteenth Omnibus

         (Non-Substantive) Objection to Claims Pursuant to § 502(b) of the Bankruptcy Code,

         Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1; and the Court having subject matter

         jurisdiction to consider the Objection and the relief requested therein in accordance with 28

         U.S.C. §§ 157 and 1334; and consideration of the Objection and the relief requested therein

         being a core proceeding as defined in 28 U.S.C. § 157(b)(2); and venue being proper before this

         Court pursuant to 28 U.S.C. §§ 1408 and 1409; and proper and adequate notice of the Objection

         having been given as set forth in the Objection; and it appearing that no other or further notice is


         1
                The last four digits of the Reorganized Debtor’s federal tax identification number are 6929. The Reorganized
                Debtor’s headquarters are located at 8465 N. Pima Road, Scottsdale, AZ 85258.
         2
                Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them in the
                Objection.
01:24118343.1
                      Case 13-11952-KJC         Doc 1825-3       Filed 02/15/19     Page 3 of 8



         required; and the legal and factual bases set forth in the Objection having established just cause

         for the relief therein; and good and sufficient cause appearing therefor; it is hereby,

                 ORDERED, ADJUDGED, AND DECREED that:

                 1.     The Objection is SUSTAINED, as set forth herein.

                 2.     The Amended Claims listed on Exhibit A in the column titled “Amended Claims”

         are disallowed and expunged in their entirety.

                 3.     The Equity Interest Claim listed on Exhibit B is disallowed and expunged in its

         entirety.

                 4.     The Reorganized Debtor’s objection to each Disputed Claim addressed in the

         Objection constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

         This Order shall be deemed a separate Order with respect to each Disputed Claim. Any stay of

         this Order pending appeal by any of the claimants subject to this Order shall only apply to the

         contested matter which involves such claimant and shall not act to stay the applicability and/or

         finality of this Order with respect to the other contested matters covered hereby.

                 5.     The Reorganized Debtor shall retain and shall have the right to object in the future

         to the Disputed Claims identified on Exhibits A or B on any additional grounds, and to seek to

         amend, modify and/or supplement this Order as may be necessary. In addition, the Reorganized

         Debtor’s rights are reserved to file future objections to claims asserted in proofs of claim that

         have been or may subsequently be filed in the Chapter 11 Cases, or claims that may be listed on

         the Debtors’ Schedules of Assets and Liabilities, on the grounds set forth herein or any other

         appropriate grounds that bankruptcy and non-bankruptcy law permits.




01:24118343.1

                                                           2
                     Case 13-11952-KJC        Doc 1825-3      Filed 02/15/19   Page 4 of 8



                6.     This Court shall retain jurisdiction over the Reorganized Debtor and the claimants

         whose Disputed Claims are subject to the Objection with respect to any matters related to or

         arising from the Objection or the implementation of this Order.

         Dated: ____________________, 2019
                Wilmington, Delaware

                                                  ____________________________________
                                                  THE HONORABLE KEVIN J. CAREY
                                                  UNITED STATES BANKRUPTCY JUDGE




01:24118343.1

                                                        3
                Case 13-11952-KJC   Doc 1825-3   Filed 02/15/19   Page 5 of 8



                                       EXHIBIT A

                                     Amended Claims




01:24118343.1
                                              Case 13-11952-KJC            Doc 1825-3          Filed 02/15/19         Page 6 of 8
                                                                         RURAL/METRO CORPORATION                                                                  Page 1 of 1
                                                                         CASE NO. 13-11952 (KJC)
                                                                              AMENDED CLAIMS
                                                                                 EXHIBIT A

                                   Amended Claims                                                                               Remaining Claims
                                                                      Claim                                                                                      Claim
         Name/Address of           Claim      Date     Case                                         Name/Address of             Claim    Date       Case
                                                                      Amount      Class*                                                                         Amount       Class*
            Claimant               Number    Filed     Number                                          Claimant                Number    Filed     Number
                                                                       ($)                                                                                        ($)
BLAKE CARLYLE                       1631    10/21/13   13-11952    $315,964.72      U      CARLYLE, BLAKE                      2029     02/18/15   13-11952    $15,000.00       U
C/O SUPPA TRUCCHI & HENEIN, LLP                                                            C/O SUPPA, TRUCCHI & HENEIN, LLP
ATTN: BENJAMIN V. PRUM/RAYMOND                                                             ATTN: SAMY HENEIN, ESQ.
LEE ESQS                                                                                   3055 INDIA STREET
3055 INDIA ST                                                                              SAN DIEGO, CA 92103
SAN DIEGO, CA 92103
ELLIOTT, JENNIFER                   1406    10/23/13   13-11952   Unliquidated      U      ELLIOTT, JENNIFER                   2034     01/28/16   13-11952    $110,000.00      U
128 LAKE FOREST DRIVE                                                                      128 LAKE FOREST DRIVE
NEWMAN, GA 30265                                                                           NEWMAN, GA 30265
MARTHA ANN CAREY, INDIVIDUALLY      1500    10/23/13   13-11952   $7,000,000.00     U      MARTHA ANN CAREY, INDIVIDUALLY      2033     12/03/15   13-11952   $1,000,000.00     U
AND ON BEHALF                                                                              AND ON BEHALF
OF THE STATUTORY BENEFICIARIES                                                             DAVID CAREY
C/O NUSSBAUM GILLIS & DINNER,                                                              C/O PEARSON LAW, PLC
P.C.                                                                                       ATTN: KARL PEARSON
14850 N. SCOTTSDALE ROAD, SUITE                                                            4422 N. CIVIC CENTER PLAZA, SUITE
450                                                                                        101
SCOTTSDALE, AZ 85254                                                                       SCOTTSDALE, AZ 85251-3523
MARTINEZ, AARON                     168     09/04/13   13-11952    $27,525.00       U      MARTINEZ, AARON                     2021     10/27/14   13-11952    $39,794.04       X
C/O INTERNATIONAL ASSOC. OF EMTS                                                           C/O INTERNATIONAL ASSOC. OF EMTS
& PARAMEDICS                                                                               & PARAMEDICS
ATTN: LINDA LEDESMA-MOUZON, ESQ.                                                           ATTN: LINDA LEDESMA-MOUZON, ESQ.
1819 KNOLL DRIVE                                                                           1819 KNOLL DRIVE
STE 7                                                                                      STE 7
VENTURA, CA 93003                                                                          VENTURA, CA 93003
SAXER, GERALD                       819     10/15/13   13-11952    $300,000.00      U      MARY SAXER AS ADMINISTRATRIX OF     2020     10/23/14   13-11952    $50,000.00       U
C/O BROWN CHIARI LLP                                                                       ESTATE OF
ATTN: BRADLEY MARBLE, ESQ.                                                                 GERALD SAXER
5775 BROADWAY                                                                              C/O BROWN CHIARI LLP
LANCASTER, NY 14086                                                                        ATTN: BRADLEY MARBLE
                                                                                           5775 BROADWAY
                                                                                           LANCASTER, NY 14086-2360
WILLIAMS, SHANIA                    1908    01/22/14   13-11952    $75,000.00       U      WILLIAMS, SHANIA                    2003     05/28/14   13-11952    $42,000.00       U
C/O GOLDBERG & OSBORNE                                                                     C/O GOLDBERG & OSBORNE
ATTN: DOUG SETTEL                                                                          ATTN: DOUG SETTEL
2815 S. ALMA SCHOOL RD                                                                     2815 S. ALMA SCHOOL RD
STE 122                                                                                    STE 122
MESA, AZ 85210                                                                             MESA, AZ 85210
                Case 13-11952-KJC    Doc 1825-3    Filed 02/15/19   Page 7 of 8



                                         EXHIBIT B

                                    Equity Interest Claims




01:24118343.1
                              RURAL/METRO CORPORATION
           Case   13-11952-KJC CASE
                                 Doc NO. 13-11952 (KJC)
                                     1825-3     Filed 02/15/19   Page 8 of 8
                                EQUITY INTEREST CLAIM
                                      EXHIBIT B




                                                               FILED DATE OF
 NAME OF CLAIMANT           CLAIM NUMBER      CLASSIFICATION       CLAIM       CLAIM AMOUNT




   FISHER, ROBERT
7563 N. VIA DE LA LUNA
SCOTTSDALE, AZ 85258
                                 976                 U            10/18/13       $38,532.00




                                       Page 1 of 1
